          Case 2:18-cv-00237-APG-VCF Document 164 Filed 02/05/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 FRANK M. PECK,                                           Case No.: 2:18-cv-00237-APG-VCF

 4          Plaintiff                                     Order Denying Motions for Temporary
                                                           Restraining Order and Preliminary
 5 v.                                                                  Injunction

 6 STATE OF NEVADA, et al.,                                          [ECF Nos. 161, 162]

 7          Defendants

 8         Plaintiff Frank Peck moves to require the Nevada Department of Corrections to “stop the

 9 use of masks that protect the wearer and no one else.” ECF No. 161 at 3. Preliminary injunctive

10 relief is appropriate where “the intermediate relief [is] of the same character as that which may

11 be granted finally.” De Beers Consol. Mines v. United States, 325 U.S. 212, 220 (1945). But a

12 court cannot issue an injunction that “deals with a matter lying wholly outside the issues in the

13 suit.” Id. Peck’s requested relief is wholly outside the issues in this lawsuit.

14         I THEREFORE ORDER that plaintiff Frank Peck’s motions for preliminary injunction

15 and restraining order (ECF Nos. 161, 162) are DENIED.

16         DATED this 5th day of February, 2021.

17

18
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
19

20

21

22

23
